DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1, 3-8, 10-15, and 17-20 have been amended. Claims 2, 9, and 16 have been canceled. Claims 1, 3-8, 10-15, and 17-20 are pending and have been examined.

Response to Arguments
Applicant’s arguments, see pp. 10-13, filed 7/14/2021, with respect to the rejection of claims 1, 8, and 15 under 35 USC § 102, have been fully considered and are persuasive.  The arguments also apply to each dependent claim as well as those claims rejected under 35 USC § 103. The rejections of claims 1, 3-8, 10-15, and 17-20 have been withdrawn. 
Applicant’s arguments, see pp. 16-20, filed 7/14/2021, with respect to the rejection of claims 1, 8, and 15 under 35 USC § 101, have been fully considered and are persuasive.  The arguments also apply to each dependent claim. The rejections of claims 1, 3-8, 10-15, and 17-20 have been withdrawn. 

Allowable Subject Matter
The following is an examiner’s statement of reasons for allowance: 
As noted above, Applicant’s 7/14/2021 arguments are persuasive. The cited prior art taken alone or in combination fail to teach, in combination with the other claimed limitations, performing a plurality of tests on a plurality of cognitive services and a plurality of pre-trained machine learning models by inputting the user sample data into each of the plurality of cognitive services and each of the plurality of pre-trained machine learning models, wherein a different one of the plurality of pre-trained machine learning models is utilized during each one of the plurality of tests; selecting one of the plurality of cognitive services and at least one of the plurality of pre-trained machine learning models based, at least in part, on a plurality of test results generated from the plurality of tests; and binding the selected at least one pre-trained machine learning model to the selected cognitive service" as claimed by Applicant. These limitations are present in each of independent claims 1, 8, and 15.  The distinctions provided by the independent claims apply equally to all dependent claims.  Thus all pending claims 1, 3-8, 10-15, and 17-20 are allowed.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to James D Rutten whose telephone number is (571)272-3703.  The examiner can normally be reached on M-F 9:00-5:30 ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/James D. Rutten/Primary Examiner, Art Unit 2121